        Case 2:20-cr-00119-DOC Document 34 Filed 09/15/20 Page 1 of 4 Page ID #:75



 1
 2                                        tILtU
                              'LERK U.S. DIET^!rT COURi
                             ~.
 3
                                                                         ~~ U.S.FILED—'
 4                                  SEP 15 1020                                   D'~.7n~ r~ T



 5                          r,Frvrr~~.i. pis~~,~c~ - _ CAUF~IN~A
                            BY              ~ DEPUTY
                                                                     t
 6 ~                                                                              ~:, ~ UF'
                                                                                            CAIi
 7

 g
                 IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                       Case No. CR 20-119-DOC
       UNITED STATES OF AMERICA,
13                                                       ORDER OF DETENTION
                      Plaintiff,
14
                 v.
15
       MICHAEL HY,
16
                      Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-cr-00119-DOC Document 34 Filed 09/15/20 Page 2 of 4 Page ID #:76



 1                                             I.

 2         On September 15, 2020, Defendant made his initial appearance on the

 3   indictment filed in this matter. Defendant was assisted by a Cantonese language

 4   interpreter. John McNicholas, a member of the indigent defense panel, was

 5   appointed to represent Defendant.

 6         Defendant submitted on the Pretrial Services Officer's recommendation of

 7 ~ detention.
 8         ~      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 9   allegedly involving a narcotics or controlled substance offense with maximum

10   sentence often or more years.

11         ~      On motion by the Government or on the Court's own motion

12 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
13   defendant will flee.

14         The Court concludes that the Government is entitled to a rebuttable

15   presumption that no condition or combination of conditions will reasonably assure

16   the defendant's appearance as required and the safety or any person or the

17   community [18 U.S.C. § 3142(e)(2)].

18                                            II.

19         The Court finds that no condition or combination of conditions will

20   reasonably assure: ~ the appearance of the defendant as required.

21                      ~ the safety of any person or the community.

22         the Court finds that the defendant has not rebutted the § 3142(e)(2)

23   presumption by sufficient evidence to the contrary.

24                                          III.

25         The Court has considered:(a)the nature and circumstances of the offenses)

26   charged, including whether the offense is a crime of violence, a Federal crime of

27   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

28   or destructive device;(b)the weight of evidence against the defendant;(c)the
         Case 2:20-cr-00119-DOC Document 34 Filed 09/15/20 Page 3 of 4 Page ID #:77



 l     history and characteristics ofthe defendant; and (d)the nature and seriousness of

 2     the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

 3     considered all the evidence adduced at the hearing and the arguments, the

 4     arguments of counsel, and the report and recommendation of the U.S. Pretrial

 5     Services Agency.

 6                                              IV.

 7           The Court bases its conclusions on the following:

 8           As to risk ofnon-appearance:

 9                  ~       unverified background information

10 '                ~       family ties to foreign countries

11                  ~       no bail resources

12                  O       history of, and ongoing, substance abuse

13                  ~       Unrebutted Presumption.

14
15           As to danger to the community:

16                  ~       Allegations in the indictment include firearms and narcotics

17               offenses

18                  ~       Criminal history includes felony convictions for drug related

19               offenses and commission of offenses while on supervision

20                  ~       history of, and ongoing, substance abuse

21                  ~       Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

22                                               V.

23           IT IS THEREFORE ORDERED that the defendant be detained until trial.

24     The defendant will be committed to the custody of the Attorney General for

25     confinement in a corrections facility separate, to the extent practicable, from

26 i persons awaiting or serving sentences or being held in custody pending appeal.
27     The defendant will be afforded reasonable opportunity for private consultation

28     with counsel. On order of a Court of the United States or on request of any

                                                 2
        Case 2:20-cr-00119-DOC Document 34 Filed 09/15/20 Page 4 of 4 Page ID #:78



 l~    attorney for the Government, the person in charge ofthe corrections facility in

 2     which defendant is confined will deliver the defendant to a United States Marshal

 3     for the purpose of an appearance in connection with a court proceeding.

 4 [18 U.S.C. § 3142(1)]
 5
       Dated: September 15, 2020
 6
                                                          /s/
 7                                                    ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18 '
19
20
21
22
23
24
25
26
27
28

                                               .c3
